Title: To Thomas Jefferson from Mordecai M. Noah, 30 November 1825
From: Noah, Mordecai M.
To: Jefferson, Thomas


Dear sir
Newyork
30 Novr 1825
If a drawing Master is wanted in the new University of Virginia we can Send a person of 20 years experience—an excellent drawing Master in Landscape & one who can lecture well on the Subject He is by birth an Englishman many years resident in this City can bring strong testimonials of character & capacity.I have promised Mr L R Smith which is the name of the gentleman to write to Virginia on the Subject and as you take a deep interest in the character of that Institution I have taken the liberty to make the enquiry of you & if convenient shall be pleased to hear from you in replywith great esteem & respect I am Dear sir Your obedient servantM M Noah.